In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-360 CR

NO. 09-06-361 CR

NO. 09-06-362 CR

NO. 09-06-363 CR

____________________


CHARLES EDWIN TOUSSAINT, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause Nos. 95369, 95370, 96129, and 97982




MEMORANDUM OPINION 
	In four proceedings below, Charles Edwin Toussaint was convicted and sentenced on
indictments for possession of a controlled substance and delivery of a controlled substance. 
Toussaint filed notices of appeal on August 7, 2006.  The trial court entered a certification
of the defendant's right to appeal in which the court certified that these are plea-bargain cases
and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court's
certification has been provided to the Court of Appeals by the district clerk.
	On August 25, 2006, we notified the parties that the appeals would be dismissed
unless amended certifications were filed within thirty days of the date of the notice and made
a part of the appellate record in each case.  See Tex. R. App. P. 37.1.  The records have not
been supplemented with amended certifications.
	Because certifications that show the defendant has the right of appeal has not been
made part of the record, the appeals must be dismissed.  See Tex. R. App. P. 25.2(d). 
Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEAL DISMISSED.
								___________________________
								       STEVE McKEITHEN
									   Chief Justice

Opinion Delivered October 4, 2006 
Do Not Publish
Before McKeithen, C.J., Kreger and Horton, JJ.